                        Case 2:20-cv-01289-JAM-CKD Document 16 Filed 12/28/20 Page 1 of 3


                    1   NOAH GRAFF, Assistant Chief Counsel, (SBN# 192795)
                        ngraff@scif.com
                    2   R. TIMOTHY O’CONNOR, Staff Counsel (SBN# 179631)
                        rtoconnor@scif.com
                    3   JOHN B. DE LEON, Staff Counsel, (SBN# 261381)
                        jdeleon2@scif.com
                    4   STATE COMPENSATION INSURANCE FUND
                        900 Corporate Center Drive, Suite 401
                    5   Monterey Park, California 91754
                        Telephone: (323) 526-2045
                    6   Facsimile: (323) 526-2012

                    7   Attorneys for Plaintiff
                        STATE COMPENSATION INSURANCE FUND,
                    8   A Public Enterprise Fund

                    9   MICHAEL J. STRUMWASSER (SBN 58413)
                        BRYCE A. GEE (SBN 222700)
                10      JULIA MICHEL (SBN 331864)
                        STRUMWASSER & WOOCHER LLP
                11      10940 Wilshire Boulevard, Suite 2000
                        Los Angeles, California 90024
                12      Telephone: (310) 576-1233
                        Facsimile: (310) 319-0156
                13      mstrumwasser@strumwooch.com
                        bgee@strumwooch.com
                14      jmichel@strumwooch.com

                15      Attorneys for Defendants
                        RICARDO LARA and THE CALIFORNIA
                16      DEPARTMENT OF INSURANCE

                17                                UNITED STATES DISTRICT COURT

                18                        FOR THE EASTERN DISTRICT OF CALIFORNIA

                19
                        STATE COMPENSATION INSURANCE                     CASE NO. 2:20-CV-01289-JAM-CKD
                20      FUND, a Public Enterprise Fund,
                                                                         STIPULATION AND ORDER TO
                21
                                                                         CONTINUE DEFENDANTS’ MOTION
                22                                      Plaintiff,       TO DISMISS
                                            vs.
                23
                        RICARDO LARA in his capacity as
                24      INSURANCE COMMISSIONER OF THE
                        STATE OF CALIFORNIA; and THE
                25
                        CALIFORNIA DEPARTMENT OF
                26      INSURANCE, an Agency of the State of
                        California,
                27
                                                      Defendants.
                28
     STATE
 COMPENSATION                                                        1      CASE NO. 2:20-CV-01289-JAM-CKD
INSURANCE FUND
  CORPORATE LEGAL              STIPULATION AND ORDER TO CONTINUE DEFENDANTS’ MOTION TO DISMISS
                        Case 2:20-cv-01289-JAM-CKD Document 16 Filed 12/28/20 Page 2 of 3


                    1             Plaintiff STATE COMPENSATION INSURANCE FUND (“Plaintiff” or “State Fund”),

                    2   and Defendants RICARDO LARA in his capacity as INSURANCE COMMISSIONER OF THE

                    3   STATE OF CALIFORNIA, and THE CALIFORNIA DEPARTMENT OF INSURANCE, an

                    4   Agency of the State of California (“Defendants”)(collectively, the “Parties”), by and through their

                    5   respective counsel of record, hereby respectfully apply to this Court for an Order continuing

                    6   Defendants’ motion to dismiss scheduled on January 26, 2021 at 1:30 p.m. to March 9, 2021 at

                    7   1:30 p.m. based on Local Rules 143 and 230(f).

                    8             WHEREAS, Plaintiff and Defendants conferred to continue Defendants’ motion to dismiss

                    9   from January 26, 2021 to March 9, 2021;

                10                WHEREAS, Lead Trial Counsel for State Fund in this Action has/is experiencing a family

                11      related health matter that unexpectedly required his absence from the office for one week, within

                12      the last two weeks and again will require his absence from the office from December 27, 2020

                13      through January 4, 2021;

                14                WHEREAS, the recent restrictions due to the COVID-19 crises has adversely affected State

                15      Fund’s resources and in office operations;

                16                WHEREAS, State Fund and other litigants in actions venued in State Court and

                17      Administrative Tribunals will be participating in mediation on January 22, 2021, which State Fund

                18      believes may impact the allegations of its Complaint in this matter and resolve part or all of those

                19      claims;

                20                WHEREAS, the parties hereby stipulate to the following briefing schedule, subject to Court

                21      approval:

                22                1. Plaintiff will serve and timely file its opposition to Defendant’s Motion to Dismiss,

                23                   currently set for hearing on January 26, 2021 on or before February 9, 2021, or 28 days

                24                   before the hearing on Defendants’ Motion to Dismiss;

                25                2. WHEREAS, Defendants will serve and timely file their Reply on or before March 2,

                26                   2021, or 7 days before the hearing on Defendant’s Motion to Dismiss;

                27

                28
     STATE
 COMPENSATION                                                            2         CASE NO. 2:20-CV-01289-JAM-CKD
INSURANCE FUND
  CORPORATE LEGAL                 STIPULATION AND ORDER TO CONTINUE DEFENDANTS’ MOTION TO DISMISS
                        Case 2:20-cv-01289-JAM-CKD Document 16 Filed 12/28/20 Page 3 of 3


                    1          NOW, THEREFORE, IT IS HEREBY STIPULATED, between the Parties, subject to the

                    2   Court’s approval, that: Defendants’ motion to dismiss be continued from January 26, 2021 to March

                    3   9, 2021 at 1:30 p.m. or such other date thereafter convenient to the Court.

                    4          IT IS SO STIPULATED.

                    5   DATED: December 23, 2020                  STRUMWASSER & WOOCHER LLP
                    6

                    7                                             By: /s/Michael J. Strumwasser
                                                                       Michael J. Strumwasser
                    8                                                  Bryce Gee
                                                                       Julia Michel
                    9
                                                                      Attorneys for Defendants
                10                                                    RICARDO LARA in his capacity as INSURANCE
                                                                      COMMISSIONER OF THE STATE OF
                11                                                    CALIFORNIA; and THE CALIFORNIA
                                                                      DEPARTMENT OF INSURANCE, an Agency of
                12                                                    the State of California
                13      DATED: December 23, 2020                  NOAH GRAFF
                                                                  Assistant Chief Counsel
                14

                15
                                                                  By: /s/R. Timothy O’Connor
                16                                                     R. Timothy O’Connor
                                                                       John B. de Leon
                17                                                     Attorneys for Plaintiff
                                                                       STATE COMPENSATION INSURANCE FUND
                18

                19

                20                                                   ORDER
                21             For good cause shown, the above Stipulation is adopted as follows:
                22             Defendants’ motion to dismiss be continued from January 26, 2021 at 1:30 p.m. to March
                23      9, 2021 at 1:30 p.m.
                24             IT IS SO ORDERED.
                25

                26      DATED: December 28, 2020                        /s/ John A. Mendez
                                                                        THE HONORABLE JOHN A. MENDEZ
                27                                                      UNITED STATES DISTRICT COURT JUDGE
                28
     STATE
 COMPENSATION                                                           3         CASE NO. 2:20-CV-01289-JAM-CKD
INSURANCE FUND
  CORPORATE LEGAL               STIPULATION AND ORDER TO CONTINUE DEFENDANTS’ MOTION TO DISMISS
